 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.TheRespondent,N. D. Cass Company, Athol,Massachusetts,isengaged incommercewithin themeaning ofSection 2 (6) and (7) of the Act.2.Local 154, UnitedFurnitureWorkers of America, CIO, is alabor organiza-tion within the meaning of Section2 (5) of the Act.3.By discriminating in regardto the hireand tenure of employmentof ArvidLabor, Laura Labor, and Laura Gravel,the Respondent has engaged in and isengaging in unfair labor practiceswithin themeaning of Section 8(a) (3) and(4) of the Act.4.By such discrimination which is also interfering with, restraining,and coerc-ing employees in the exercise of the rights guaranteed in Section7 of the Act, theRespondent has engaged in and is engaging in unfair labor practices within the mean-ing of Section8 (a) (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section2 (6) and (7) of the Act.6.TheRespondent has not engaged in unfair labor practices against Francis E.Bowers.[Recommendations omitted from publication.]Union News CompanyandRetailWholesale and DepartmentStore Union,Local 506, Retail,Wholesale and Department StoreUnion,CIO.Case No. 10-CA-1611.April 22, 1955DECISION AND ORDEROn December 3, 1953, Trial Examiner Bertram G. Eadie issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter the Respondent filed ex-ceptions to the Intermediate Report and a supporting brief.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report, the exceptions and brief, and the entire record in this caseand hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner only insofar as they are consistent with thisDecision and Order.11.The complaint herein alleges, in substance, that the Respondentviolated Section 8 (a) (3) of the Act by discharging four employees,BerniceLouise Hood, Almogene Nix, Alice B. England, and JuliaMae McClusky, all employees at the Respondent's restaurant locatedr After the hearing the Geneial Counsel,the Respondent,and the Charging Union stipu-lated that the total gross annual salesof theRespondent's interstate restaurant chain forthe year 1953 exceeded $10,000,000This stipulation is hereby received and made part ofthe record.We find that the Respondent is engaged in commerce within the meaning ofthe Act and that Itmeets the jurisdictional standards for the restaurant industry. SeeBackfords Inc,110 NLRB 1904.112 NLRB No. 57. UNION NEWS COMPANY421in the Greyhound Bus Terminal at Gadsden, Alabama, and knownas the "Gadsden Cafe," for engaging in union activities, and that theRespondent violated Section 8 (a) (1) of the Act by instructing itsemployees not to engage in union activities and by interrogating itsemployees regarding their union activities.The Trial Examiner found that the Respondent did discharge theaforesaid employees because of their membership in the" ChargingUnion and thereby violated Section 8 (a) (3) of the Act.He alsofound that the Respondent violated Section 8 (a) (1) of the Act asalleged in the complaint.The Respondent excepts to all of the find-ings of the Trial Examiner, contending that the findings were improperin that the Trial Examiner erred in crediting the testimony of Hood,Nix, England, McClusky, and Brooks, another employee who wasallegedly interrogated and threatened but who was not discharged.The Respondent also contends that the Trial Examiner erred furtherin not crediting the testimony of Snyder, the Respondent's manager,and Weeks and Bedsole, the Respondent's witnesses.One of the critical bases for the Trial Examiner's finding of dis-crimination is his acceptance of Hood's disputed testimony with re-spect to an alleged conversation with Snyder, as set forth below. Itis apparent from the Intermediate report that his credibility findingsin this instance and others were based in large part on his observationof the witnesses.Ordinarily,as the demeanor of witnesses is a factorof consequence in resolving issues of credibility, and as the Trial Ex-aminer, butnot the Board, has had the advantage of observing wit-nesses while they testify, it is our policy to attach great weight to aTrial Examiner's credibility findings insofar as they are based ondemeanor2However, where the clear preponderance of all the rele-vant evidence convinces us that the Trial Examiner's credibility reso-lutions are incorrect,we cannot,despite our usual regard for the TrialExaminer's findings, leave them undisturbed.3We believe that thecase at bar presents such a situation to the extent that the Trial Exam-iner credits the testimony of Almogene Nix and Bernice Hood in find-ing discrimination as to the former.Both Hood and Nix testified that they joined the Union by signingunion cards whileat workat the Respondent's restaurant at approxi-mately 4 o'clock in the afternoon of August 19, 1952.Hood testifiedthat after she left the Respondent's restaurant upon completion of herday's work at 11 p. in. on August 19, she went home and about 2 hourslater, at 1 o'clock on the morning of August 20, she received a phonecall from Snyder,the Respondent'smanager.She stated that Snydertold her, in substance, that if she intended to retain her job as a waitressfor the Respondent it would be necessary for her to withdraw from2 Standard Dry Wall Prodauct8, Inc,91 NLRB544, 545,enfd.188 F. 2d 363(C. A. 3).8 Custom Underwear Manufacturing Company,108NLRB 117 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Union and tear up her union card.Hood further testified thatSnyder told her that he was going to discharge Nix the next morningbecause of her union activity.Nix testified that at approximately11 o'clock on the morning of August 20, the day after she joined theUnion, she called Snyder at the restaurant to ask him the hours ofher tour of duty as waitress for that day and was told by Snyder thatshe was discharged. She further testified that when she inquired ofSnyder as to the reason for her discharge he told her that she couldjust say that for the record she had failed to wear her hair net asrequired by Respondent's company regulations.Snyder, testifying to the contrary, insisted that he had dischargedNix on the morning of August 19 because she had consistently andwillfully refused to wear a hair net while waiting on tables andhandling food although instructed to do so 3 clays earlier when shehad first reported to work for limn.He further testified that he hadno knowledge of any union activity on the part of either Hood orNix or any other employee as early as August 19 or 20.4 The Respond-ent's other witnesses corroborated Snyder's testimony regarding Nix'srefusal to wear a hair net.He also denied that he had called Hoodat her home on the morning of August 20, or at any time having sucha conversation w ith her as she alleged.Were there no other evidence in the record beside the foregoingregarding the events of August 19 and 20, we would leave undisturbedthe credibility findings of the Trial Examiner with regard to Hoodand Nix. 13owever, introduced and admitted into evidence at thehearing were the union cards of Hood and Nix which substantiatethe fact that they did join the Union at the time and date to whicheach testified, namely, August 19.Also introduced into evidence atthe hearing, and unattackedas a recordkept in theregular course ofbusiness, was the payroll record of the Respondent covering the weekduring which the events hereinabove described took place and whichincluded August 19, 1952.This payroll record proves conclusivelythat on August 19, 1952, Hood had her day off and was not workingat the Respondent's restaurant as she had testified and that Nix's lastday of work for the Respondent was August 18.Inasmuch as we find that Nix was discharged on August 19, at11 a. in., a full 5 hours before she joined the Union and that Hooddid not work on that day, we cannot credit Hood's testimony as toher alleged conversation with Snyder on August 20 concerning Nix'sdischarge, nor can we credit Nix's testimony that she signed her unioncard when she was at work on August 19. Thus, the credited evidenceupon which the finding of discrimination depends "carries its own41-le testified that he first learned that the Union was attempting to organize theemployees when its delegate made a demand to bargain several days after Nix was dis-charged UNION NEWS COMPANY423death wound and ... cannot in law be credited." s There being noother basis in the record for sustaining the complaint allegation ofdiscrimination against Nix, we shall dismiss it.Hood further testified that within a day or so after Nix's dischargeshe told Snyder that she had torn up her union card and disassociatedherself from the Union. She pronounced herself ready and willing tocontinue in the Respondent's employ as a nonunion employee.Addi-tionally, she testified that Snyder then requested her to interrogateother employees, namely England, Brooks, and McClusky, as towhether or not they had joined the Union.Hood, according to hertestimony, proceeded to carry out these instructions from Snyder andlater reported to him that each of the employees questioned had statedthat she was not a member of the Union. Moreover, England, Brooks,and McClusky each independently testified that upon being queried byboth Hood and Snyder as to union membership, each denied her mem-bership.The foregoing shows that the Respondent had no knowledge ofHood's union membership on and after the date of her professed dis-avowal of union allegiance or of the union membership of Englandand McClusky.Moreover, there is no other evidence in the recordfrom which it can be reasonably inferred that the Respondent knew,or had any independent means of obtaining knowledge, that Hooddid, in fact, continue her membership or that any of these complain-ants were members of the Union at the times of their respective dis-charges.On this state of the record, we find that aprima faciecaseof discrimination has not been made and shall, therefore, dismiss thecomplaint as to Hood, England, and McClusky as well as Nix.2.As heretofore stated, the Trial Examiner found that the Re-spondent violated Section 8 (a) (1) of the Act by instructing its em-ployees not to engage in union activities.The only evidence support-ing this finding is the testimony of Hood. Inasmuch as we have here-tofore refused to credit her with respect to the alleged conversationwith Snyder, we are unwilling to base any finding on her uncor-roborated testimony.Accordingly, we'do not adopt this finding ofthe Trial Examiner.3.We agree with the Trial Examiner that the Respondent violatedSection 8 (a) (1) of the Act by coercively interrogating its employees.As we have set forth above, Hood's testimony that at Snyder's requestshe questioned Brooks, England, and McClusky as to their unionmembership is corroborated in part by the testimony of each of theseformer employees who also testified that not only were they inter-rogated as to their union membership by Hood, but also by Snyder,himself.McClusky testified that she was interrogated by Snyder6N. L. R. B. vRobbinsTire and RubberCo,161 F 2d798, 800(C. A. 5). 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDseveral times.We, like the Trial Examiner,accept this testimonyas credible.Thus, therecan be no doubt that interrogation by Snyderand Hood took place.The interrogation in this case cannot be explained as an under-standable desire by the Respondent to ascertain the Union'smajoritystatus, for there had been no claim for recognition before the wide-spread questioning.Rather,Manager Snyder's repeated interroga-tion of the same employee establishes affirmatively that his purposewas to accomplish more than merely obtain information.Also indica-tive of an intent to intimidate all the restaurant employees is Snyder'senlistment of Hood's aid,thus insuring a more widespread and sys-tematic interrogation.Finally, this questioning technique,comingfrom the virtual boss of the restaurant who clearly had absolute powerto determine who should work at all,removes this case from thepurview of the rule on interrogation announced by the Board in itsBlue Flashdecision.'Under the foregoing circumstances, we find that the interrogationtended to restrain and interfere with the Respondent's employeesin the exercise of the rights guaranteed them under the Act,' and weshall order the Respondent to cease and desist from such conduct.°ORDERUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that :1.The Respondent, Union News Company, Gadsden, Alabama, itsofficers, agents, successors, and assigns, shall:A. Cease and desist from :(1) Interrogating or questioning its employees concerning theirunion interest, attitude, membership, or activities in a manner consti-tuting interference, restraint, or coercion in violation of Section 8 (a)(1) of the Act.(2) In any related manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join Retail, Wholesale and Department StoreUnion, CIO, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any or all such activitiesexcept to the extent that such right may be affected by an agreement6 Blue Flash Express, Inc.,109 NLRB 591BBlue Flash Express. Inc, supra;craber Manufactnrinq Company/, Inc,111 NLRB 167.8Member Murdock joins in finding the interrogation unlawful for the reasons set forthin the dissenting opinion in theBlue Flash Expresscase,supra. UNION NEWS COMPANY425requiring membership in a labor organization as a condition of em-ployment as authorized in Section 8 (a) (3) of the Act.B. Take the following affirmative action which the Board findswill effectuate the policies of the Act :(1)Post at its restaurant in Gadsden, Alabama, copies of thenotice attached hereto marked "Appendix." 9A copy of said notice,to be furnished by the Regional Director for the Tenth Region, shall,after being signed by the Respondent's representative, be posted im-mediately upon receipt thereof and maintained by it for sixty (60)consecutive days thereafter in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable stepsshall be taken by the Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(2)Notify the Regional Director for the Tenth Region in writing,within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.IT Is FUIiTIIER ORDERED that so much of the complaint herein asalleges that the Respondent violated Section 8 (a) (3) of the Act, be,and the same hereby is, dismissed.MEMBER LEEDOM took no part in the consideration of the aboveDecision and Order.9In the event that this Order is enforced by decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order" the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, we hereby notify our employees that :WE WILL NOT interrogate our employees as to their union inter-ests, attitude, membership, or activities in a manner constitutinginterference, restraint, or coercion in violation of Section 8 (a)(1) of the Act.WE WILL NOT in any related manner interfere with or restrainour employees in the exercise of their rights to self-organization,to form labor organizations, to join or assist Retail, Wholesaleand Department Store Union, Local 506, Retail, Wholesale andDepartment Store Union, CIO, or any other labor organization,to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection, andto refrain from any or all such activities except to the extent 426DECISIONSOF NATIONALLABOR RELATIONS BOARDthat such right may be affected by agreement requiring mem-bership in a labor organization as a condition of employment,as authorized by Section 8 (a) (3) of the Act.All our employees are free to become or refrain from becomingmembers of the above-named Union or any other labor organizationexcept that this right may be affected by an agreement in conformitywith Section 8 (a) (3) of the amended Act.We will not discriminatein regard to hire or tenure of employment or any term or conditionof employment against any employee because of membership in or ac-tivity on behalf of any such labor organization.UNION NEWSCOMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge made by Retail, Wholesale and Department Store Union, Local506, Retail,Wholesale and Department Store Union, CIO, herein referred to as theUnion, filed October 23, 1952, and thereafter amended on February 27, 1953, theGeneral Counsel for the National Labor Relations Board, herein referred to asthe General Counsel and the Board, respectively, by the Regional Director for theTenth Region (Atlanta, Georgia), issued his complaint, dated February 27, 1953,against the Union News Company, herein referred to as the Respondent, allegingthat it had engaged in and is engaging in unfair labor practices within the mean-ing of Section 8 (a) (1) and (3) and Section 2 (6) and (7) of the NationalLabor Relations Act, 61 Stat. 136, as amended, herein referred to as the Act.Copies of the charges, complaint, and notice of hearing thereon were duly servedon the Respondent.With respect to the unfair labor practices the complaint alleges in substance thatthe Respondent through its officers, discharged Almogene Nix on August 19, 1952,Bernice Louise Hood on September 6, 1952, Alice B. England on September 1,1952, and Julia Mae McClusky on September 5, 1952, and thereafter failed andrefused to reinstate them as employees, because of their membership in and activi-tieson behalf of the Union, that Emory P Snyder, its manager of the GadsdenCafe, on or about August 19, 26, 28, and 30, 1952, interrogated the employeesabout their union membership, sympathies, and activities, and that Snyder on orabout August 19 and 26, 1952, instructed its employees to refrain from talking torepresentatives of the Union.Respondent filed its answer in which it denies knowledge that the Union wasand is a labor organization within the meaning of Section 2 (5) of the Act; deniesthat Alice B. England was discharged, and otherwise denies that it committed anyunfair labor practicesAs a separate and affirmative defense it alleges that thesaid employees were discharged for just cause and not because of membershipin or activities on behalf of the UnionPursuant to notice a hearing was held at Gadsden, Alabama, on June 29 and30, 1953, before the Trial Examiner duly designated by the Chief Trial Examiner.The General Counsel, the Union, and the Respondent were each represented bycounsel.Full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence material to the issues was afforded all parties.At the close of the hearing, counsel for the respective parties were granted20 days' time to file briefs. Several extensions of time to file same were granted,all of which have now expired.No briefs have been filed by any of the parties. UNION NEWS COMPANY427Upon the entire record in the case,including all exhibits received in evidence, andfrom his observation of the witnesses,the Trial Examiner makes the following:FINDINGS OF FACTI.THE BUSINESS OF TILE RESPONDENTThe Respondent is a corporation with principal offices and place of business inNew York, New YorkIt is engaged in the operation of a nationwide chain of res-taurants,cafes, and newsstands in railroad and bus terminals throughout the UnitedStates, including a restaurant named the Gadsden Cafe in the Greyhound bus sta-tion of Gadsden,Alabama.It has about 68 collective-bargaining contracts in forcecovering its various establishments.Thisproceeding is conceined only with theGadsden CafeThe Trial Examinerfinds that it was and is engaged in interstate commercewithin the meaning of Section 2(6) and(7) of the ActII.THE LABOR ORGANIZATION INVOLVEDRetail,Wholesale and Department Store Union,Local 506, Retail,Wholesale andDepartment Store Union,CIO, hereinafter referred to as the Union,isa labor or-ganization admitting to membership employees of the Respondent.IIITHE UNFAIR LABOR PRACTICESA Interference,restraint,and coercionThis case was initiated by the Union upon filing a charge with the Board againstthe RespondentThe complaint alleged,inter alia,that Snyder,Respondent's man-ager of its Gadsden Cafe and restaurant,interrogated employees on specified datesabout their union membership,sympathies, and activities and instructed employeesto refrain from talking to representatives of the Union.Snyder was in full charge of the cafe and restaurant.He had authority to employand discharge the employeesHe spent from 12 to 18 hours a day in carrying onhis duties at the cafe.His hours were irregular and the employees who workedcame under his personal supervision at all hours of the day and night.The employeesordinarily worked in three 8-hour shifts from 7 a. m. to 3 p. m ; 3 p. in. to 11 p. m.;and 11 p. m. to 7 a. m., except in certain instances when hours of the shifts werechanged at either end to accommodate the trade or the convenience of the employees.During the material times herein, the Respondent had in its employ 10 employees,a majority of whom were waitresses.Employee Hood had previously worked at the cafe under Snyder's supervision.About 3 months after she left the Respondent's employ, Snyder had visited at herhome and suggested that she again accept employment at the cafe,which she did asa waitress.She was so engaged for a period of approximately 6 weeks.Nix alsowas employed by Snyder as a waitress.Three days after her employment sheand Hood signed union cards.The cards were signed by them at about 4 p m.while they were at work in the cafe. They engaged in soliciting the other employeesto join the Union and sign the cards.About 1 a. m. the following morning Snydercalled Hood at her home. The testimony of Hood relative to this and other con-versations with Snyder is credited by the Trial Examiner and is as follows:Q.What was the conversation?A.Well,Mr. Snyder told me that he had heard we had signed union cardsand he wanted to know if I had signed one and I told him "Yes," and he saideveryone that had signed a card was going out the next morning.The WITNESS:He asked me would I back out,tear up my card, but if Ididn't it would mean my job and I told him I would if it meant my job, sohe said Jean Nix was going out the next morning and I asked him,"Well, doyou want me to come to work tomorrow morning?" and he said, "Yes, comeon in," and that's all that was said.Trial-Examiner EADIE:He said Jean Nix was going out the next morning?The WITNESS:Yes, sir, that she was going out, meaning that she would befired the next morning.Q. (By Mr. Hamilton.)That's what you understood that to mean, thatshe would be fired the next morning?A. Yes, sir. 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ. And you said you would not withdraw your card?A. I said I would.Q. (By Mr Hamilton.)Did you have any further conversation about theUnion with Mr. Snyder?A. Yes, sir.The next afternoon when I went to work.Q.Where did this take place?A. In the cafe there at the cash register. I was up there and Mr. Snyderhad me stacking cigarettes and he told me he'd rather I'd quit working than toseeme get mixed up with the Union and that I could quit 2 or 3 days-andhire me back and that would be the best thing to do.He told me to call Jeanand tell her that I had torn up my card.Q.When you say Jean, who do you mean?A.Miss Nix.Q.Well, did you have a further conversation then about the Union?A. Not no more than he asked me to try to find out if the other waitresseshad joined the Union, the new ones that he had come in that he had hired.Q.When did he ask you this?A. Right after he had hired Alice England and Carolyn Brooks.A.Well, after he hired them he asked me did I know whether they hadsigned Union cards or not and I told him no, and he asked me would I findout for him and [ told him yes.*****A.Mr. Snyder told me that if any Union man came in to talk to me, forme to tell him I was satisfied with my work the way it was, and not to sayanything more to him.Q Well, I believe you stated Mr. Snyder asked you to find out whetherMiss Brooks and Mrs. England had signed cards?A. Yes, sir.Q. Did you at any time later have a conversation with him as to whetheror not you had found that out?*****A. Yes, sure, I asked them and I told Mr. Snyder they had not signed.Q.How long after Mr. Snyder asked you to find this out, was it that youtold him they had not signed Union cards?A. Not more than two hoursQ.Were you asked about any other employees besides Mrs. England andMiss Brooks?A. YesQ. About what other employees were you asked?A. Julia McClusky. I was asked to find out if she had signed a union card.******A. That was about the same time as he asked me about Carolyn and Alice.Q. Now were Carolyn and Alice working at the time Jean Nix was workingthere?A. No, sir, they were not.******A. They were hired the night after she [Nix] was fired, I don't know howmany days it was, but it wasn't very long after.Q. (By Mr. Rhea.)Miss Hood, after you signed the union card was MissNix working at the Gadsden Cafe?A. You mean the next day after we signed the card?Q. Yes.A. No, sir.Almogene Nix (Wofford) testified credibly that she had been asked by Snyderto work in the cafe of the Respondent; that she had accepted employment and hadworked there for a period of 3 or 4 days; that on the second day Synder had told hershe would have to wear a hair net, which she then purchased and wore thereafter dur-ing her employment; that on the morning following the signing of the union card byher, and of Snyder's talk on the phone with Hood, she called Snyder on the phoneand inquired of him what hour he expected her for work, to which Snyller replied UNION NEWS COMPANY429that she was not to report for work but was to come in and get any wages that werethen due.Alice B. England testified credibly as follows:Q. Now did you have any conversation with Mr. Snyder at anytime aboutthe Union?-1A.Well, he used to ask me, he just asked me had I joined the Union and Iwould tell him, "No," but I had and it went on like that after I had joined theUnion, after I signed the card, he asked me before I went to work had I joinedthe Union and I told him no.Q.When was it that you say he asked you had you joined the Union, wasthat before you went to work for the Company?A. No, he didn't ask me before I had started to work for the Company, ifI had joined a Union, it was after I went to work, right afterwards.Q. I thought you said before you went to work?A. Oh, I meant a lot of days before I went to work, he asked me if I hadjoined the Union.Trial Examiner EADIE: And you told him no.The WITNESS: Yes, sir, I would tell him no.Trial Examiner EADIE: But you had.The WITNESS: Yes, I'd joined the Union.Q. (By Mr. Hamilton.)Now where did you sign the card?A. Up at Louise's house.Q.Was thatat the union meeting?A. Yes.Julia Mae McClusky was questioned and testified credibly as follows:Q.Well, from what you just said, I take it you did have a conversation withMr. Snyder about the Union, is that correct?A. Yes, sir, somefew times.Q.Where would these conversations take place?A. Usually in the kitchen, that's where I worked.Q Well, when was the first conversation you had with Mr. Snyder aboutthe Union?A.Well, the morning,the next morning after the men were in so I learned,he came and asked me did I sign a card and I told him No, I hadn'tsigned one,cause I didn't even know they had been there. That was the truth.A.He asked me if I had signed a card that evening before or that afternoonand I told him "No," I didn't know nothing about no card.He asked me ifI had signed one and I told him"No," that I had not signed one.*******A.Well, one afternoon when I was out sweeping in the back he came out-side and said, "Julia, have you signed the Union card?" and I told him "No,"but I had, and he said, "If anybody comes in and asks you to sign a union card,don't sign it, there's nothing to it," and I says, "I don't know nothing about noUnion."In the recital of the above-quoted testimony by the respective witnesses, theirbearing and demeanor under direct and cross-examination, convinced the TrialExaminer that the material facts as testified to by them were the true facts sur-rounding the transactions herein.They were, in the opinion of the Trial Examiner,also supported by circumstances and collateral evidence, while on the other handthe testimony and demeanorof Snyder did not convince the Trial Examiner that hetold the truth or limited himself while on the witness stand to a narration of the factsinvolved.The Trial Examiner finds by a fair preponderance of the substantial evidence thattheRespondent committed unfair labor practices in the interrogation of its em-ployees about their union membership, sympathies, and activities and instructedits employees to refrain from talking to representatives of the Union,in violationof Sections 7 and 8(a) (1) of the Act.B.The discharges1.Almogene Nix (Wofford)Nix had been employed by Snyder as a waitress in Respondent's cafe at Gadsden,Alabama. She was told by Snyder that it was essential for her to wear a hair net.She requested time off from her duties to purchase one and thereafter wore it while 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDengaged in her duties as a waitress for the RespondentAbout the third day of heremployment she and a fellow employee, Louise Hood, signed union cards duringtheir working hours while engaged in their work at the cafe.They also requestedother employees to loin the Union and sign cards.After the signing of the union cards on her last day of work she called Snyderthe next morning on the phoneConcerning the conversation and her discharge shetestified credibly as follows-A. The day I signed that card was my last day to work for them.Q. How were you notified of your termination?A. By phone.Q Who did you talk with?A.Mr. Snyder.Q.What was the conversation?A Well, I wanted to know what time I was supposed to report for workthat day and Mr Snyder said he woudn't need me anymore.Q.Was that all of the conversation9A. No it wasn't.Q.What was the rest of the conversation?A. I asked him why he didn't need me anymore.Q.What did he say?A Well, he used some filthy language in explaining why he didn't need me.Q Well, without using the exact filthy language, what did he say, if youcan tell?A.Well, after he used the filthy language, he said he didn't like what hadhappened last night there, and I said what do you mean and he said, "I'mnot gonna talk anymore, any further, just for the record I'm saying you don'thave a hair net, you didn't have one on yesterday.Q. He said that "for the record he was saying, you didn't have a hair neton yesterday?"A That's rightQ. How long after you signed a card was this conversation?A. That was the next morning after I had signed the card the previous after-noon.Q. Now after you got off from work to get a hair net, did you at any timework withouta hair net on?A. Not that I remember.A. Every time I asked him why he discharged me, he would tell me andused a lot of filthy language, that he didn't like what had happened last night,and when I kept persisting with the question of why I had been fired, he said"lust for the record" and then he mentioned the hair net.Snyder's testimony concerning the conversation between him and Nix is notcredited.He admits that he had a conversation at the time and place testified toby Nix.He does not deny, however, some of the more essential and material por-tions of the conversation.There is no dispute in this record that the waitresses were required by Snyder towear hair nets during their tours of duty.The testimony of Nix is credited to theeffect that on her second day Snyder informed her to that effect.He allowed herto take time off to purchase one and she wore it thereafter. Prior to Snyder's refer-ence to hair nets the rule or regulation was not called to her attention and necessarilyher omission in not wearing one on the first day and until he called her attentionto it sometime during the second day cannot be charged to Nix as a violation of therequirement.When Nix returned to work after the purchase of the net Snyder waspresent at the cafe and supposedly saw her. If she had not purchased and worn oneit is more than likely he would have reprimanded her at that time.He did not doso and it is obviously conclusive that she had purchased and worn one. Snyderworked 12 hours the last day of Nix's employment, but he made no protest to herthat she was violating any rule during that timeSnyder testified that he was notpresent during the last day that Nix worked, although the payroll offered in evidenceby the Respondent and received in evidence shows his presence at the cafe for hisusual12 hours of work.The testimony of Ethlyn Weeks, in substance to the effect that Nix did not weara hair net, is discredited by the Trial Examiner.The third and last day of Nix's em-ployment Weeks was absent.Nix was not advised of the requirement for the hair UNION NEWS COMPANY431net until sometime during the second day and of course did not wear one until told bySynder to do so.Weeks' shift was from 11 p. m. to 7 a. m , while Nix's shift wasfrom 3 p. m. until 11 p. m., so that the only opportunity Weeks had of making herobservation was the few minutes when they should meet at the cafe upon the changeof shifts.By a fair preponderance of the substantial evidence it is found that Nix was dis-charged from the employ of Respondent for the sole reason that she had joined theUnion and had engaged in union activities with fellow employees and that her dis-charge by Respondent was not for the reason that she had disobeyed a rule or direc.tion that she wear a hair net while in its employ.2.BerniceLouise HoodHood previously had worked for the Respondent as a waitress for a period ofseveral months.After a lapse of about 6 weeks Snyder went to her home and re-quested that she again accept a job at the cafe. She accepted his offer and continuedin Respondent's employ as a waitress for approximately 6 weeks.During a portionof that period Nix was also employed as a waitress.The third day of Nix's em-ployment Hood and Nix signed union cards and engaged in further union activities.As related above, Hood and Nix signed union cards while at the cafe about 4o'clock in the afternoon.About 1 a. in. the next morning Snyder called Hood ather home and told her that those employees who signed union cards would be dis-charged.He asked her if she would renounce the Union, tear up her card, and tellNix she had done so. She agreed to those terms in order to retain her job.At thetime, however, she had no idea of carrying out Snyder's suggestionAbout 2 weeksthereafter Snyder discharged her.The testimony of Hood is credited by the Trial Examiner to the effect that Snyderhad at no time told her that her work was unsatisfactory.On the day of her dis-charge she had worked her usual shift at the cafe and had gone homeThe nightshortly after midnight, Snyder called her on the phone and stated that her work wasunsatisfactory and that she need not report for work that afternoon.The Trial Examiner discredits the following testimony of Snyder as to his reasonfor discharging her:Well, she sat down quite a bit, she read magazines, and wouldn't help wait onthe customers and I called her up and told her not to come in any more.Little if anything is left to the realm of speculation in finding that the discharge ofHood by Snyder was made by him for the sole reason that she engaged in unionactivities distasteful to his desires.The preponderance of the substantial and credibleevidence supports the contention of General Counsel that Hood was discharged byRespondent for her union activities and was not discharged for any unsatisfactorywork on her part.3.Alice EnglandEngland was employed as a waitress by Respondent on or about August 19,the date that Nix was discharged.At the solicitation of Hood she signed a unioncard on August 28 and attended a union meeting held at the home of Hood.Concerning conversation with Snyder, England was questioned and testified credi-bly as follows.Q.Now, did you have any conversation with Mr. Snyder at any time aboutthe Union?A.Well, he used to ask me, he just asked me had I joined the Union and Iwould tell him no, but I had and it went on like that after I had joined the Union,after I signed the card; he asked me before I went to work had t joined the Unionand I told him no.Q. Now, how were you notified that your employment was terminated?I****A.Well I went up, he called me up there while the bus was unloading for a15-minute rest period, he called me up and said, "You want to quit, don't you"?and I said, "No, I don't want to quit," and he said, "Yes, you do, don't you"? andI said, "No, I don't, I said, I don't want to quit, Mr. Snyder" and then lie said,"Well, I think you do want to quit" and I said, "Now if you want me to, just sayso," and he said, "Oh, yes, you do, you look tired and sleepy," and I said, "I had 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDplenty of rest"and he said,"Where do you go at night usually" and I said, "Iusually go home and go to bed,"and he said, "Well, you want to quit, don't you?"and I said,"No, I don't want to quit,but if you want me to, 1 will," and so Isigned the pay roll,put my name after where I was supposed to get my moneyon it and then he told me to go back and tell the girls that I had quit and nottell them that he wanted me to. ... .Snyder's version of the conversation between England and him is as follows:A.Why, I justcalled up, I had the pay roll to fix up and I just called her upand said,"I'm asking you to quit," and she said, "0. K." and that's all there wasto it.The Trial Examiner finds by a preponderance of the substantial evidence thatEngland was discharged by Respondent on or about September 1, 1952, because ofher union membership and activities.4. Julia Mae McCluskyMcClusky had been employed by Respondent since April 1952.Her duties werethose of washing dishes, waiting on the colored customers in the back of the cafe,baking pies, and fixing plate lunches. She joined the Union on August 19, 1952, atthe solicitation of Hood and Nix and attended a union meeting at the home of Hood.Her testimony is credited concerning conversations she had with Snyder. In sub-stance Snyder had interrogated her repeatedly relative to her membership in theUnion. She had applied to Snyder and was granted permission by him to take a weekoff to pick cotton.Concerning her discharge, McClusky testified credibly as follows:Well, I had been asking Mr. Snyder for about two or three weeks off toletme go pick some cotton and he'd tell me all the time I would have to domy work.Well, I wasn't going to leave unless he give me his consent andImean, you know, so on Friday after the Friday I left, well on Monday orTuesday it was, why they asked me, that was the time that she asked mehad I joined the Union.Well, that coming Friday he brought me my payin the kitchen and he says, "Well here's your pay," and then he says, "Youcan have your week off now," and he turned and walked away and I went upto the front and asked him "does you call yourself firing me or laying me off,"and he says, "you wanted a week off, didn't you" and I said, "Yes, I askedyou for a week off," so he says "You are getting it," well the next followingFriday I went to picking cotton, I picked that week, I left home to go pickcotton and I went to the drug store and I called and asked him if he wantedme to come back to work that day and he said, "Jerry is doing the job, Idone got him straightened out now."Snyder's testimony concerning the termination of McClusky's services, which wasnot credited by the Trial Examiner, is as follows:Well, she wasn't exactly discharged.She wanted a week off and in the mean-time I got a porter.She was listed as a porter: Well, in the meantime I got amale in there, Franklin was his last name and I found that Franklin coulddo a better job, could do more work than she could and when she come backI told her I had gotten somebody to take her place.The record offers substantial evidence that Snyder had threatened that thoseemployees who signed union cards and/or had joined the Union would not bepermitted to work for Respondent. In support of such a policy he had interrogatedhis employees as to their union affiliations and activities.From his interroga-tions he acquired knowledge, which became the knowledge of the Respondent, ofthe employee's union affiliations, sympathies, and activities.He had made knownto Hood in no uncertain terms that he would not keep in the employ of Respondentany employees who disregarded his wishes or desires.The General Counsel hasproven by a fair preponderance of the substantial evidence a compelling and suffi-cientmotive for his reason in discharging McClusky while the Respondent hasfailed to produce any substantial evidence that McClusky was an unsatisfactoryemployee.The Trial Examiner finds that the Respondent discharged and refused to reemployMcClusky for the reason that she had engaged in union activities. UNION NEWS COMPANY433ConclusionSummarizing the foregoing findings, the Trial Examiner finds by a fair pre-ponderance of the credible and substantial evidence that the Respondent dischargedAlmogene Nix on August 19, 1952, Bernice Louise Hood on September 5, 1952,Alice B. England on September 1, 1952, and Julia Mae McClusky on September 6,1952, and thereafter failed and refused to reinstate them, because of their member-ship in and activities on behalf of the Union.The Respondent, by and through Emory R. Snyder, its manager, interrogated itsemployees at the Gadsden Cafe about their union membership, sympathies, andactivities and instructed its employees to refrain from talking to representatives oftheUnion.By its said acts Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (a) (1) and (3) and Section 2 (6) and(7) of the Act.IVTHE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with operations of the Company described in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondent, Union News Company, engaged in certainunfair labor practices, the Trial Examiner will recommend that it cease and desisttherefrom and take the following affirmative action designed to effectuate thepolicies of the Act: (1) Offer Almogene Wofford, also known as Almogene Nix,Bernice Louise Hood, Alice B. England, and Julia Mae McClusky immediateand full reinstatement to their former or substantially equivalent positions,' withoutprejudice to their seniority or other rights and privileges, (2) make each of theabove-named employees whole for any loss of pay each may have suffered byreason of the Respondent's unlawful discharge, by payment to each of them a sumof money equal to the amount each would normally have earned as wages fromthe date of her discharge to the date of the Respondent's offer of reinstatement,less the net earnings of each during said period;2 (3) the Respondent Companyshall upon request, make available to the Board, payroll and other records tofacilitate the checking of the amount of back pay, which shall be computed in ac-cordance with the Board's customary formulae; 3 and (4) that the RespondentCompany be ordered to cease and desist from in any manner interfering with,restraining, or coercing its employees in the exercise of the rights guaranteed bythe Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Retail,Wholesale and Department Store Union, Local 506, Retail, Whole-sale and Department Store Union, CIO, is a labor organization within the meaning ofSection 2 (6) and (7) of the Act.2.The Respondent, Union News Company, is engaged in commerce within themeaning of Section 2 (6) and (7) of the Act.3.By discharging AlmogeneWofford, commonly known as Almogene Nix,Bernice Louise Hood, Alice B. England, and Julia Mae McClusky from its employ,has engaged in and is engaging in unfair labor practices within the meaning ofSection 8 (a) (1) and (3) of the Act.4.The aforesaid labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]3The Chase National Bank of the City of New York, San Juan, Puerto Rico, Branch,65 NLRB 627.2 Crossett Lumber Company,8 NLRB 440 ;Republic Steel Corporation v N. L. R. B ,311 U S 7.3 F IT'Woolworth Company,90 NLRB 289.